DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on April 10th, 2020. Claims 1-9 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0074955, filed on June 24th, 2019.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, hereinafter referred to as Song and Kikuchi, respectively.
As to claim 1, Song discloses a system for estimating behavior of a vehicle to control damping force of a variable damper installed between an axle and a vehicle body, the system 5comprising (controller outputs adjust each respective continuously variable dampers – See at least ¶59; respective continuously variable dampers 111, 113, 115, and 117 – See at least Fig. 1): 
four dampers each installed in wheels (dampers are further coupled to the respective wheels – See at least ¶20; respective wheels 119, 121, 123, and 125 – See at least Fig. 1); 
two or more wheel sensors configured to detect vertical velocities of wheels (each vertical wheel acceleration for wheels 119-125 is integrated to yield an actual modal velocity – See at least ¶32, Examiner notes that integrating wheel accelerations from an accelerometer, or the like, to yield wheel velocities is effectively equivalent to using a velocity sensor; sensors/accelerometers 103, 105, 107, 109 – See at least Fig. 1); 
one integrated sensor installed on one side of the vehicle body (controller receives body accelerations from accelerometers/sensors – See at least ¶21; accelerometers/sensors 102, 104, and 106 – See at least Fig. 1); and 
an electronic control unit (ECU) configured to control damping force of the 10dampers on the basis of a roll value, a pitch value, and a bounce value of the vehicle body estimated through the integrated sensor (the accelerations are received from accelerometers and converted to heave [i.e. bounce], pitch, roll control signals at the controller for each damper – See at least ¶36; accelerometers/sensors 102, 104, 106 – See at least Fig. 1).

Song fails to explicitly disclose: 

However, Kikuchi teaches:
wherein a roll value, a pitch value, and a bounce value of the vehicle body is estimated through the vertical velocities of the wheels (vertical acceleration sensors can obtain the sprung-mass speed [i.e. vertical speed] for each wheel by integrating the detected vertical accelerations, and it is possible to estimate pitch rate, roll rate, and bounce rate from the speeds of the wheels – See at least ¶72).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the features of wherein a roll value, a pitch value, and a bounce value of the vehicle body is estimated through the vertical velocities of the wheels, as taught by Kikuchi, to consolidate sensor systems.

As to claim 2, Song teaches wherein the wheel sensors include vertical acceleration sensors installed on the axle, and the vertical acceleration sensors are installed on a front-axle left wheel to sense a left front vertical acceleration of the axle and installed on a front-axle right wheel to sense a right front vertical acceleration value of the axle (controller receives vertical wheel accelerations from accelerometers/sensors 103-109 located on wheels 119-125 – See at least ¶21; sensors/accelerometers 103, 105, 107, 109 – See at least Fig. 1).

As to claim 4, Song discloses wherein the ECU derives the bounce value, the roll value, and the pitch value using a vehicle dynamics model (Heave, Pitch, Roll (HRP) block 324 represents the control algorithm [i.e. vehicle dynamics model] that is stored in the processor of the controller, accelerations are received from accelerometers and converted to the Heave, Pitch, Roll control signal for each damper – See at least ¶36, Examiner notes that a control algorithm that converts vehicle body accelerations to heave, pitch, and roll necessarily includes utilizing a vehicle dynamics model including characteristics of the rigid body and dynamic response of the dampers).

As to claim 6, Song discloses wherein the integrated sensor is installed outside the ECU (controller receives body accelerations from accelerometers/sensors – See at least ¶21; accelerometers/sensors 102, 104, and 106, controller 101 – See at least Fig. 1, Examiner notes that controller is placed centrally and separate from the accelerometers/sensors).

As to claim 7, Song fails to explicitly disclose wherein the integrated sensor is positioned at a gravity center of the vehicle. However, Kikuchi teaches wherein the integrated sensor is positioned at a gravity center of the vehicle (an integrated sensor 6 configured to detect a longitudinal acceleration, a yaw acceleration, and a lateral acceleration acting on the center of gravity of the vehicle – See at least ¶42).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the feature of wherein the integrated .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 1 above, and further in view of Albers et al., US 20170120711 A1, hereinafter referred to as Song, Kikuchi, and Albers, respectively.
As to claim 3, the combination of Song and Kikuchi fails to explicitly disclose wherein the wheel sensors include height sensors, 20and 
the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body.
However, Albers teaches wherein the wheel sensors include height sensors (respective displacement sensors 4, 5 [i.e. height sensors] are arranged at the front axle 60, close to the front left-hand wheel 61 and close to the front right-hand wheel 62 respectively – See at least ¶43), 20and 
the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body (respective displacement sensors 4, 5 [i.e. height sensors] are arranged at the front axle 60, close to the front left-hand wheel 61 and close to the front right-hand wheel 62 respectively, in each case between a running gear element and the vehicle body [i.e. relative distance] – See at least ¶43).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data. Albers teaches controlling a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the features of wherein the wheel sensors include height sensors, 20and the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body, as taught by Albers, to avoid the computationally expensive process of numerically integrating acceleration values to obtain a displacement value and differential values thereof which are known to be used in suspension control systems.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 4 above, and further in view of Frankenberger et al., US 20130297149 A1, hereinafter referred to as Song, Kikuchi, and Frankenberger, respectively.
As to claim 5, Song fails to explicitly disclose wherein the integrated sensor additionally measures a yaw value, Acc_x, and Acc_y (an integrated sensor 6 configured to detect a longitudinal acceleration [i.e. Acc_x], a yaw acceleration, and a lateral acceleration [i.e. Acc_y] acting on the center of gravity of the vehicle – See at least ¶42).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the feature of wherein the integrated 

The combination of Song and Kikuchi fails to explicitly disclose compensating for an installation angle of the integrated sensor installed in the vehicle body. However, Frankenberger teaches compensating for an installation angle of the integrated sensor installed in the vehicle body (to compensate for angular position of the control device with respect to the measurement plane, signals determined by sensor arrangement can be corrected using known angle functions - See at least ¶28).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data. Frankenberger teaches controlling an adjustable vehicle chassis including compensation for the measurement angle with respect to the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the feature of compensating for an installation angle of the integrated sensor installed in the vehicle body, as taught by Frankenberger, to maintain flexibility of sensor placement when the fastening point in a vehicle dictates angled mounting of a sensor (See at least ¶28, Frankenberger). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 6 above, and further in view of Mizuta, US 20100318262 A1, hereinafter referred to as Song, Kikuchi, and Mizuta, respectively.
As to claim 8, the combination of Song and Kikuchi fails to explicitly disclose wherein the integrated sensor is positioned at a geometric center of area of the vehicle. However, Mizuta teaches wherein the integrated sensor is positioned at a 15geometric center of area of the vehicle (lateral acceleration sensor 24 and the yaw rate sensor 26 are preferably disposed at the centroid 34 [i.e. geometric center of area] of the vehicle - See at least ¶73).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data. Mizuta teaches stabilizing a vehicle using active stabilizers of the wheels including an acceleration sensor mounted at the geometric center of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the feature of wherein the integrated sensor is positioned at a geometric center of area of the vehicle, as taught by Mizuta, to avoid additional calculations for obtaining a corrected actual lateral acceleration of the vehicle at the centroid. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 1 above, and further in view of Brown et al., US 20080082246 A1, hereinafter referred to as Song, Kikuchi, and Brown, respectively.
As to claim 9, the combination of Song and Kikuchi fails to explicitly disclose wherein the integrated sensor is installed inside the ECU, and 
the ECU is not installed at a gravity center of the vehicle.
new sensing technology which contains an inertial measurement unit (IMU) called an integrated sensing system (ISS) – See at least ¶12; integrated sensing system 104 installed in Brake ECU – See at least Fig. 6), and 
the ECU is not installed at a gravity center of the vehicle (the centralized sensor cluster like an IMU may not be mounted on the same location which is of interest for computation purposes such as the vehicle's center of gravity, however, it is evident that an IMU sensor measures enough information to be used to numerically translate the IMU sensor output to the motion variables at any location on the vehicle body – See at least ¶47).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body and the vertical velocity of the wheels. Kikuchi teaches controlling a suspension system including a single integrated sensor and determining the attitude of a vehicle body using vertical wheel speed data. Brown teaches controlling a vehicle using a dynamic control system including wheel actuators, a vertical wheel speed sensor, and a centralized IMU sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the features of wherein the integrated sensor is installed inside the ECU, and the ECU is not installed at a gravity center of the vehicle, as taught by Brown, to accommodate a plurality of vehicle frames and sensor system arrangements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668